Citation Nr: 1609467	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, as secondary to service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or diabetes mellitus type II with mild diabetic nephropathy.  

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with mild diabetic nephropathy.  

3.  Entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969 in the Marine Corps and from June 1974 to June 1975 in the Navy.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Board notes that although the Veteran initiated an appeal seeking an increased disability rating for his separately service-connected bilateral peripheral neuropathy of the lower extremities secondary to his diabetes mellitus type II, he did not perfect an appeals as to those issues following the August 2015 statement of the case (SOC); therefore, they are not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, as secondary to service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), or diabetes mellitus type II with mild diabetic nephropathy; entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD; and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's diabetes mellitus type II with mild diabetic nephropathy has not required any regulation of activities and has not resulted in compensable renal dysfunction for the entire period on appeal.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for diabetes mellitus type II with mild diabetic nephropathy have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7541, 4.119, DC 7913 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With respect to the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with mild diabetic nephropathy, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within an April 2011 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

VA provided relevant examinations and/or opinions in January 2012, June 2014, and July 2014.  The examinations and opinions are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, to the extent the December 2015 Informal Hearing Presentation (IHP) asserts that a current VA examination is warranted concerning the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus type II, there is no probative evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected diabetes mellitus type II since he was last examined in June 2014.  38 C.F.R. § 3.327(a) (2015).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim adjudicated herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim of entitlement to an increased disability rating for diabetes mellitus type II, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for diabetes mellitus type II, the Board has considered the relevant temporal period from one year prior to the Veteran's April 2011 claim, or from April 2010 to the present.  Additionally, the Board has considered whether staged rating periods are warranted for any period on appeal; however, as discussed below, the record does not support the assignment of staged ratings during the pendency of the claim.  

The Veteran seeks an increased disability rating in excess of 20 percent for his diabetes mellitus type II, which is evaluated under DC 7913.  See 38 C.F.R. § 4.119, DC 7913 (2015).  

Pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating.  Id.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent disability rating.  Id.  Finally, diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a maximum schedular 100 percent disability rating.  Id.  

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under DC 7913.  Id.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).  

Initially, the Board notes that the Veteran's claim is determined by a single threshold matter; specifically, whether treatment of the Veteran's service-connected diabetes mellitus type II includes the regulation of activities, i.e., the avoidance of strenuous occupational and recreational activities.  Without meeting these criteria, a rating of greater than 20 percent cannot be granted.  See Camacho, 21 Vet. App. at 363.  Indeed, after a thorough review of the claims file, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II as the Veteran's diabetes mellitus type II has not required regulation of activities for the entire period on appeal.  

Upon VA examination in January 2012, the VA examiner noted that the Veteran's diabetes mellitus type II required continuous prescription medication, including a daily insulin injection; however, the examiner specifically noted that the Veteran's condition did not require regulation of activities.  Regarding relevant complications of diabetes mellitus type II, the examiner noted the Veteran's peripheral neuropathy, but stated that there was no nephropathy, renal dysfunction, or diabetic retinopathy.  The examiner concluded that the Veteran's diabetes mellitus type II was stable and under good control.  

The Veteran submitted a private treatment record from January 2014 documenting that he was placed under physician's orders for a diabetic diet.  

The Veteran was afforded an additional VA diabetes examination in June 2014.  At that time, he reported that his diabetes required more than one injection of insulin per day and also required regulation of his activities in that his walking was limited due to leg pain.  The Veteran denied any episodes or related treatment for ketoacidosis or hypoglycemic reactions over the past twelve months.  The examiner also noted that related complications of diabetes mellitus type II included diabetic peripheral neuropathy, and diabetic nephropathy or renal dysfunction.  

In July 2014, the Veteran was afforded a VA nephrology examination.  The VA examiner noted that the severity of nephropathy was decreased compared to prior lab reports.  The examiner then clarified that although the Veteran had nephropathy by lab reports, including evidence of microalbuminuria as shown upon VA examination in 2008, there was no diagnosis of diabetic nephropathy and the Veteran was not being treated for nephropathy.  Therefore, although the examiner gave the Veteran the benefit of the doubt in identifying diabetic nephropathy based upon lab results of the 2008 VA examination, the examiner concluded that there was no resulting renal dysfunction.  Additionally, the VA examiner noted that to the extent the June 2014 VA examination report documented that the Veteran's diabetes mellitus type II required regulation of activities as part of the medical management of his diabetes mellitus, the finding appeared to be based upon the Veteran's subjective complaint of limited walking due to leg pain; he reported cramping in his calf muscles when walking one hundred yards or less, which was noted to be more consistent with claudication, and not due to diabetes mellitus.  As such, the examiner concluded that the there was no indication of avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemic episodes.

As noted above, for an increased 40 percent disability rating, the evidence must show that the Veteran's diabetes mellitus type II requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  However, as noted above, the preponderance of the evidence of record does not document that the Veteran's diabetes mellitus type II has required medical regulation of activities, including avoidance of strenuous occupational and recreational activities, for any period on appeal.  To the extent the June 2014 VA examination report documents such based upon the Veteran's subjective lay report, it is afforded less probative value than the clarifying opinion provided by the July 2014 VA examiner.  As such, an increased 40 percent disability rating is not warranted for any period on appeal.  Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his diabetes mellitus type II which would entitle him to an increased 60 or 100 percent disability rating under the relevant rating criteria.  See id.  

The Board acknowledges that the rating criteria also provides for compensable complications of diabetes to be evaluated separately.  See id., Note 1.  Notably, the Veteran has previously been granted service connection for bilateral peripheral neuropathy of the lower extremities associated with his diabetes mellitus type II.  However, he has not perfected on appeal with respect to the disability ratings or effective dates assigned for such conditions; therefore, they are not before the Board for consideration.  See 38 C.F.R. § 20.200-02 (2015).  

The Board has also considered whether a compensable rating is warranted based upon the Veteran's identified diabetic nephropathy.  Notably, under DC 7541, renal involvement in diabetes mellitus is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, DC 7541 (2015).  Although the June 2014 VA examiner identified existing diabetic nephropathy, the Board affords greater probative weight to the findings of the July 2014 nephropathy examiner, who concluded that although the Veteran should be given the benefit of the doubt in identifying diabetic nephropathy based upon lab results of the 2008 VA examination, there was no resulting renal dysfunction.  Additionally, the Board notes that this finding is consistent with the January 2012 VA examiner's finding that the Veteran's diabetes mellitus type II did not result in renal dysfunction.  As such, the preponderance of the probative evidence of record fails to show that the Veteran has any additional complications of his diabetes mellitus type II that are compensable.  

Thus, the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus type II with mild diabetic nephropathy for the entire period on appeal.  There is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular & TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted regarding the Veteran's claim of entitlement to an increased disability rating for his diabetes mellitus type II.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Board finds that the schedular criteria are adequate to rate the Veteran's diabetes mellitus type II for the entire period on appeal.  In other words, the Veteran does not have any symptoms from his diabetes mellitus type II that are unusual or different from those contemplated by the schedular rating criteria.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's diabetes mellitus type II for the entire period on appeal, and the Board is not required to remand the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased disability rating in excess of 20 percent for diabetes mellitus type II with mild diabetic nephropathy is denied for the entire period on appeal.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to readjudication of the Veteran's claims of entitlement to service connection for residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, as secondary to service-connected acquired psychiatric disorder, to include PTSD, or diabetes mellitus type II with mild diabetic nephropathy; entitlement to an increased disability rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU rating.  Specifically, VA must obtain an addendum opinion regarding the Veteran's service connection claim, obtain outstanding identified psychiatric treatment records regarding the Veteran's increased rating claim, and then adjudicate the intertwined TDIU claim.  


I.  Service Connection - Left Eye

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c) (2015).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Most of the probative value of a medical opinion lies in its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A February 2012 private medical opinion noted that the Veteran's opthalmic stroke was less likely as not a result of his acquired psychiatric disorder, to include PTSD.  Additionally, the physician noted that an opthalmic stroke has the same etiology as cerebrovascular accidents, and that these etiologies include systemic conditions such as high blood pressure, diabetes, and high cholesterol.  

A May 2012 VA examiner opined that the Veteran's opthalmic stroke was not due to PTSD.  The VA examiner acknowledged that the February 2012 medical opinion suggested that the Veteran's diabetes mellitus type II was a possible cause of his opthalmic stroke; however, the VA examiner opined that it was more likely that the Veteran's stroke was caused by atrial fibrillation, as the Veteran was not on sufficient anticoagulation therapy.  Moreover, the examiner noted that diabetes mellitus type II and PTSD do not cause or aggravate atrial fibrillation.  

The December 2015 IHP asserts that the medical opinions of record are inadequate to adjudicate the Veteran's claim as secondary to diabetes mellitus type II because although the May 2012 VA examiner concluded that it was more likely that the Veteran's stroke was caused by atrial fibrillation and that neither diabetes mellitus type II nor PTSD caused or aggravated atrial fibrillation, the examiner did not fully explain why diabetes mellitus type II was discounted as risk factor for opthalmic stroke, despite being identified as such by the February 2012 private physician.  

As such, upon remand, VA must obtain an addendum opinion which fully considers the previous medical opinions of record and which is fully supported by a reasoned rationale.  U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); Barr, 21 Vet. App. 303; Nieves-Rodriguez, 22 Vet. App. 295.  


II.  Increased Rating - PTSD  

The December 2015 IHP points out that the Veteran was ordered to undergo regular mental health counseling as part of his April 2015 parole disposition.  It is unclear whether this psychiatric treatment was to be provided by VA or a private facility.  In any case, the Veteran must be afforded the opportunity to submit new treatment records pertinent to his claim of entitlement to an increased disability rating for an acquired psychiatric disorder, to include PTSD.  Moreover, VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain any outstanding VA or private psychiatric treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  


III. TDIU

The Veteran's claim of entitlement to a TDIU rating is inextricably intertwined with the Veteran's claim of entitlement to an increased disability rating for an acquired psychiatric disorder, to include PTSD, also remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Accordingly, remand of the Veteran's TDIU claim is also required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any of the Veteran's outstanding VA or private psychiatric treatment records, to include psychiatric treatment according to the conditions of the Veteran's parole.  Any negative responses must be documented in the claims file and the Veteran must be properly informed according to 38 C.F.R. § 3.159 (2015).  

2.  Obtain an adequate VA addendum opinion regarding the Veteran's claim of entitlement to service connection for residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, as secondary to service-connected acquired psychiatric disorder, to include PTSD, or diabetes mellitus type II with mild diabetic nephropathy.  The VA examiner is to review the entire claims file, including a copy of this remand, and such review must be noted in the resulting examination report.  All necessary testing, to include a full VA examination if deemed necessary by the examiner, must be conducted.  

Specifically, the examiner must provide an opinion as to the following: 

a) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, is caused by service-connected acquired psychiatric disorder, to include PTSD, or diabetes mellitus type II with mild diabetic nephropathy.  

b) whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, is aggravated by service-connected acquired psychiatric disorder, to include PTSD, or diabetes mellitus type II with mild diabetic nephropathy.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's residuals of an opthalmic stroke of the left eye, also claimed as loss of peripheral vision, stroke, and stroke residuals, is aggravated by service-connected acquired psychiatric disorder, to include PTSD, or diabetes mellitus type II with mild diabetic nephropathy, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's opthalmic stroke residuals prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

A complete supporting rationale, which properly considers all relevant lay and medical evidence of record, is required for all opinions rendered.  Specifically, the examiner must consider and reconcile the prior medical opinions of record, including the February 2012 private medical opinion which identified diabetes mellitus type II as a risk factor for opthalmic stroke, and the May 2012 VA opinion which concluded that atrial fibrillation (which was not caused or aggravated by PTSD or diabetes mellitus type II) was the most likely cause of the Veteran's opthalmic stroke.  If a conclusion cannot be reached without resort to mere speculation, this must also be fully explained.  

3.  After the above development, conduct any additional development warranted regarding the Veteran's increased rating claim in light of any evidence added to the record, to include the possibility of a current VA psychiatric examination.  Additionally, ensure that the requested addendum opinion is responsive to the above remand directives and adequate to adjudicate the Veteran's service connection claim; if not, undertake any required corrective action.  

4.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and allow a reasonable time for response before returning these matters to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


